Title: To John Adams from John Quincy Adams, 24 February 1816
From: Adams, John Quincy
To: Adams, John


				
					N. 46.Dear Sir.
					Ealing 24. February. 1816.
				
				I have for many Months made it a rule, to enclose to you a Newspaper, every week, and I have intended that it never should be without at least one Letter, from myself or some one of the family, to you or my Mother—I believe this intention has never entirely failed; but it has not always been possible for me to write, myself—The reasons of this are so well known to you, that I hope they will serve me instead of an Apology—I have now upon file, four Letters from you, received since I had the pleasure of writing you last, each of which if I could carry into execution my inclination, would ere this have been answered by a long Letter from me—Their dates are of 11. March 1815. Received only on the 8th. of last Month—7. and 22. November, Received on the 12th. ulto:—and 19. December received four days ago—From my dear Mother, I have only one Letter, the receipt of which has not yet been acknowledged—dated 24. December.The account of the decease of Dr Tufts, has deeply affected me; as my attachment to him and my veneration for him, is coeval with the earliest consciousness of my own existence; and as I know what a breech the loss of him has made in your social comforts and enjoyments—His Sphere of action, during life, has been filled with deeds of usefulness and benevolence, and I trust that his removal to another world has only been to receive the reward of a good and faithful Servant in this.I shall keep a minute of the books mentioned in several of your Letters, and will procure them for you should they ever fall within my reach—But books out of print, are more difficult to be obtained both in London and Paris than I should have imagined—In Paris I could occasionally visit the Stalls; but here, at this distance from Town they are as inaccessible to me, as if I were at Quincy.The world of Europe is in a glassy calm—Not a breath of wind, or a ripple of water moving—Our boys have returned to School, and shall answer your Letters to themI am, Dear Sir, ever affectionately yours
				
					A.
				
				
			